Citation Nr: 0312958	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran limited his appeal as 
to the issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
left knee disorder.  

In an August 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a non-
compensable rating effective August 1994.  

In May 2000, the veteran testified via videoconference at a 
personal hearing before the undersigned from the RO.  
Thereafter, also in May 2000, a notice of disagreement was 
received as to the issue of entitlement to an initial 
compassable rating for bilateral hearing loss.  In November 
2002, a statement of the case was issued on that issue.  

In a June 2000 decision, the Board reopened the claim of 
service connection for a left knee disorder, found that 
matter to be well-grounded, and remanded the issue of service 
connection for a left knee disorder to the RO for additional 
development.  This development has been completed.  As noted 
below, of the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminated the necessity of determining whether a claim was 
well-grounded.  

In an August 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a non-
compensable rating effective August 1994.  In May 2000, a 
notice of disagreement was received as to the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss.  In November 2002, a statement of the case was 
issued.  The veteran's address changed according to 
information from the postal service so the statement of the 
case was reissued to the veteran at the new address.  He did 
not respond.  Thus, this matter is not before the Board.  
38 C.F.R. § 20.200 (2002).  


FINDINGS OF FACT

The veteran's current complaints of left knee pain are not 
derived from inservice disease or injury; the veteran does 
not have arthritis of the left knee.  


CONCLUSION OF LAW

The veteran does not have a left knee disorder due to disease 
or injury in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The discussion in the RO's 
December 1994 and April 1996 decisions, April 1996 statement 
of the case, December 1998 supplemental statement of the 
case, June 2000 Board decision, and November 2002 
supplemental statements of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and provided him with a listing of all of the evidence 
already obtained by VA; these documents complied with VA's 
notification requirements.  The November 2002 supplemental 
statement of the case addressed the directives of VCAA, 
including VA's duties in obtaining evidence and the veteran's 
own duties as well.  At his May 2000 hearing, the undersigned 
also complied with 38 C.F.R. § 3.103.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board specifically remanded this case for 
further development to be undertaken.  These actions were 
completed.  The veteran has been examined and his medical 
records have been obtained to the extent possible.  In sum, 
the Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.


Background

The veteran's service medical records are unavailable and 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  The Board is aware that when 
complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, VA obtained reports from the Surgeon 
General's Office from the veteran's service.  Those records 
show the veteran was seen in February 1945 for sick call, but 
do not indicate the nature of that sick call.  In other 
words, they do not confirm that the veteran was treated for 
any left knee complaints and/or injury during service.  The 
veteran's certificate of discharge, WD AGO Form 53-55, 
indicates that the veteran received no wounds in action.  

Private medical records dated from August 1962 to November 
1977 from Dr. Jerome Johnson are negative for any complaints, 
findings, treatment, or diagnosis of a left knee disorder.

Private medical records dated from August 1962 to August 1995 
are also are negative for any complaints, findings, 
treatment, or diagnosis of a left knee disorder.

Likewise, medical reports from John C. Barker, M.S.; John D. 
Amar, M.D., and Robert H. Hurlbutt, M.D., refer to other 
medical problems, but not to a left knee disorder.  

Private medical dated from July 1989 to September 1994, from 
St. Mary's Desert Valley Hospital, are negative for any 
complaints, findings, treatment, or diagnosis of a left knee 
disorder through August 1994.  A September 1994 record shows 
that the examiner noted that the veteran reported having pain 
"again" in his left knee since a 1942-1944 injury in service.  
The examiner indicated that the veteran had left knee post-
traumatic degenerative joint disease and recommended physical 
therapy.  However, the Board notes that there was no x-ray 
report confirming the presence of degenerative joint disease.

In an August 1994 letter, the veteran's sister stated she had 
noticed that her brother had problems with his knees 
following his return from service, which had not existed 
prior to service.  She stated his knees would swell so much 
that the veteran was forced to take time off from work.  In a 
January 1995 letter, another sister stated the veteran had 
trouble with his knees, such as swelling, which had forced 
him to change the type of work he performed.  She stated that 
prior to service, the veteran was healthy and participated in 
all activities.  In a February 1996 letter, the veteran's 
wife stated her husband had been hospitalized during service 
due to an injury to his knee.

In May 2000, the veteran presented testimony before the 
undersigned at a videoconference hearing.  He stated he had 
injured his left knee during service in December 1944 when a 
canister of ammunition fell out of the tank and struck him on 
the left knee.  He stated his left knee had gotten swollen 
and that he had been hospitalized as a result of the left 
knee injury.  The veteran indicated that he had treated 
himself following service for his left knee according to the 
directions given to him when he had been hospitalized during 
service.  He related that he had been treated by a doctor 
soon after his discharge from service, but that such doctor 
had died, and he was unable to get those medical records.  He 
stated he did not injure his left knee following service and 
was forced to change his career from being a building 
contractor to being an aerospace engineer because he needed 
to get off his feet due to his left knee problems.

In November 2000,VA afforded the veteran an examination.  The 
examiner reviewed the veteran's history to include the claims 
file.  The examiner noted that there was no x-ray 
accompanying the September 1994 notation of degenerative 
joint disease of the left knee.  At the time of the 
examination, the veteran related that he injured his knee in 
1944 while fighting in the Battle of the Bulge when an 
ammunition cannister fell on his knee.  Thereafter, he stated 
that he experienced continued knee swelling because his knee 
would bang on the hatch of his tank.  He indicated that when 
his knee was injured, he went to an aid station or a hospital 
and was told to apply heat to his knee when it swelled.  The 
veteran further related that he currently has persistent pain 
in the left knee.  The examiner conducted a physical 
examination which yielded negative results.  No left knee 
abnormality was shown on examination or x-ray.  The examiner 
specifically indicated that pain was not demonstrated.  

The examiner stated that the veteran had not had any left 
knee treatment for essentially 50 years.  He was examined 8 
previous times as shown in the private medical records 
following his separation from service and only once was there 
a suggestion made of post-traumatic arthritis in the 
September 1994 report.  However, the examiner noted that he 
did not see any evidence of post-traumatic arthritis on 
current x-rays.  In addition, the examiner indicated that a 
veteran who has had problems with a knee for over 50 years 
would certainly have some quadriceps weakness and atrophy, 
but neither was demonstrated by this veteran.  The examiner 
stated that if the veteran had chronic synovitis, there would 
be thickening and bogginess of the synovium as well as an 
effusion, but there was no evidence of such on examination.  
Also, he noted that the treatment for chronic synovitis was 
not heat, as the veteran described.  Based on the fact that 
the veteran had not been treated in 50 years and that there 
was no evidence of positive physical findings, the examiner 
opined that the veteran did not have any left knee 
disability.  The examiner stated that while the veteran might 
indeed have injured his left knee during service, such injury 
did not cause any current disability and healed without 
sequelae.  

In conclusion, the examiner stated that there is no current 
left knee pathology or disorder.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran alleges that he injured his left knee 
during combat when an ammunition cannister fell on his left 
knee while he was fighting in the Battle of the Bulge.  

The veteran's certificate of discharge, WD AGO Form 53-55, 
indicates that his military occupational specialty was radio 
operator and does not specifically show that the veteran had 
combat service; however, combat service has not been 
definitively ruled out.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), applies only 
to the matter of whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
the disability to service.  Caluza; Collette.  Competent 
evidence is required to establish the veteran's current 
disability and the nexus connecting that disability to an in 
service injury or disease.  That is, the veteran must meet 
his evidentiary burden with respect to service connection.  
Collette. 

In this case, as set forth below, the Board finds that the 
veteran does not have any current left knee disorder which is 
related to disease or injury during service.  As such, for 
the sake of argument, the Board will accept the veteran's 
statements that he injured his left knee during service.  
However, that being noted, neither the veteran, his sisters, 
nor his wife, are competent to state that any inservice 
injury resulted in any current pathology of the left knee.  
Each, as a lay person, is not capable of providing an opinion 
regarding medical causation and any such statements are not 
competent because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, as set forth 
below, the competent evidence does not establish that the 
veteran has a current left knee disorder which is related to 
disease or injury during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including arthritis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

"Arthralgia" is defined as pain in a joint.  DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  Sanchez-Benitez v. Principi, 259 F.3d 
1356, (2001), aff'd in part, vacated and remanded in part on 
other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Such a 
"pain alone" claim must fail when there is no sufficient 
factual showing that the pain derives from an inservice 
disease or injury.  Id.  This is the case here.  While the 
Board finds that the veteran is competent to state that he 
has a painful left knee most of the time, he is not competent 
to state the etiology of that pain.  The examiner who 
conducted the recent examination of the veteran's left knee 
concluded that while the veteran may have, in fact, injured 
his left knee during service, this injury resolved without 
any sequelae.  He concluded that the alleged injury did not 
result in any current left knee disorder.  It was his further 
opinion that there currently is no left knee pathology.  
Thus, the competent evidence establishes that the veteran 
does not in fact have any disease or injury of the left knee.  

With regard to the September 1994 notation of degenerative 
joint disease, the Board notes that this notation was not 
supported by an x-ray.  Likewise, although the examiner noted 
a history of pain since 1942-1944, this notation was based on 
the veteran's own report and his own report that he had 
synovitis.  As noted, the veteran is capable of reporting 
pain, but he is not capable of diagnosing synovitis.  The 
recent examination basically concluded that the alleged past 
diagnosis of synovitis was not credible.  The September 1994 
notation has been disputed by the current November 2000 
examination report.  The examiner considered the September 
1994 report, but noted that there was no x-ray.  He also 
noted that the record simply did not support a diagnosis of 
synovitis.  The Board places probative weight on the November 
2000 examination report because the examiner fully reviewed 
the record, the veteran's statements, examined the veteran 
and took x-rays, and is a board-certified orthopedic surgeon.  
In contrast, the September 1994 report is unsupported in the 
record, no x-rays were taken, the diagnosis was based on the 
veteran's own statements, and the notation of synovitis is 
not supported by the documentary record.  The veteran, as 
noted, is not competent to provide information regarding 
diagnosis.  

Further, the competent evidence of record establishes that 
degenerative joint disease was not manifest during service or 
within one year thereof.  The veteran does not have 
degenerative joint disease currently.  Thus, there is no 
basis for presumptive service connection for that disorder.  

Accordingly, the Board notes that the veteran's current 
complaints of left knee pain are not substantiated on 
physical examination with a documented disorder.  The 
competent evidence which has been deemed the most probative 
establishes no connection between any post-service left knee 
pain to an inservice disease or injury.  Further, this 
evidence also established that any left knee injury that 
occurred during service did not result in any lasting 
disability, rather, it resolved during service.  Thus, the 
Board finds that the veteran's current complaints are not 
derived from inservice disease or injury.  Therefore, the 
claim of service connection for a left knee disorder must be 
denied under applicable law and regulations.  38 U.S.C.A. 
§§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304 (2002).

The Board has been mindful of the veteran's service medical 
records and has, for the sake of argument, assumed that a 
left knee injury occurred during service.  However, the 
competent evidence of record establishes no current left knee 
disorder.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for a left knee disorder is denied.




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

